EXHIBIT 10.35

 

 

STOCK PURCHASE AGREEMENT

Among

MMI PRODUCTS, INC.,

SECURITY FENCE SUPPLY CO., INC.,

HENRY F. LONG, JR.

and

HENRY F. LONG, III

 

 

 

 

 

 

 

Dated as of October 6, 1998

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Page

ARTICLE I

1

1.1

Agreement

1

1.2

Closing

1

1.3

Purchase Price

1

1.4

Delivery and Payment

2

1.5

Transfers of Owned Real Property; Leases

2

1.6

Purchase Price Estimate and Post-Closing Adjustment

3

ARTICLE II

4

2.1

Due Organization

4

2.2

Due Authorization

4

2.3

Brokers and Finders

4

2.4

Investment Intent

4

ARTICLE III

4

3.1

Capitalization; Ownership of Shares

5

3.2

No Liens on Shares

5

3.3

Other Rights to Acquire Capital Stock

5

3.4

Due Organization

5

3.5

Subsidiaries

5

3.6

Due Authorization

5

3.7

Financial Information

6

3.8

Conduct of Business; Certain Actions

7

3.9

Properties

7

3.10

Licenses and Permits

7

3.11

Intellectual Property Rights

8

3.12

Compliance with Laws

9

3.13

Insurance

9

3.14

Employee Benefit Matters

9

3.15

Contracts and Agreements

10

3.16

Claims and Proceedings

10

3.17

Taxes

10

3.18

Personnel

11

3.19

Business Relations

11

3.20

[Intentionally Omitted]

12

3.21

Bank Accounts

12

3.22

Agents

12

3.23

Indebtedness To and From Officers, Directors, Stockholders, and Employees

12

3.24

Commission Sales Contracts

12

3.25

Brokers

12

3.26

Interest in Competitors, Suppliers, and Customers

12

3.27

Inventory

12

3.28

Warranties

12

3.29

Environmental

13

ARTICLE IV

13

4.1

Inspection

13

4.2

Compliance

13

4.3

Satisfaction of All Conditions Precedent

13

4.4

No Solicitation

13

4.5

Notice of Developments

14

4.6

Notice of Breach

14

4.7

Notice of Litigation

14

4.8

Continuation of Insurance Coverage

14

4.9

Maintenance of Credit Terms

14

4.10

Financial Statements

14

4.11

Interim Operations of the Company

15

4.12

Resignations of Directors and Plan Trustees

16

4.13

Physical Inventory

16

4.14

Tax Defenses

16

ARTICLE V

16

5.1

Conditions to Obligations of Buyer

16

5.2

Conditions to Obligations of the Sellers

18

ARTICLE VI

19

ARTICLE VII

19

7.1

Indemnification of Buyer and the Company

19

7.3

Defense of Third-Party Claims

20

7.4

Direct Claims

21

7.5

No Right of Contribution

21

7.6

Remedies Exclusive

21

ARTICLE VIII

21

8.1

Collateral Agreements, Amendments, and Waivers

21

8.2

Successors and Assigns

21

8.3

Expenses

22

8.4

Weaving Machines

22

8.5

Certain Ornamental Iron Purchases

22

8.6

Invalid Provisions

22

8.7

Information and Confidentiality

22

8.8

Waiver

23

8.9

Notices

23

8.10

Survival of Representations and Warranties

24

8.11

Public Announcement

24

8.12

Waiver of Certain Rights

24

8.13

Further Assurances

24

8.14

Certain Payment

25

8.15

Pension Plan Participation

25

8.16

No Third-Party Beneficiaries

25

8.17

Governing Law

25

 

Schedules

1.3 Owned Real Property

1.4 Ownership of Shares

2.2 Buyer, Consents, Approvals, Etc.

3.6 Seller Consents, Approvals, Etc.

3.8 Conduct of Business

3.9 Properties

3.10 Licenses and Permits

3.11 Intellectual Property Rights

3.13 Insurance

3.14(a) Employee Contracts and Arrangements

3.14(b) Effect of Consummation

3.15 Contracts and Agreements

3.16 Claims and Proceedings

3.19 Business Relations

3.21 Bank Accounts

3.22 Agents

3.23 Indebtedness To and From Officers, Etc.

3.24 Commission Sales Contracts

3.26 Interest in Competitors, Etc.

3.27 Inventory

3.28 Warranties

3.29 Environmental

Exhibits

A Form of Real Property Leases

B Opinion Matters With Respect to Opinion of Counsel to the Sellers

C Form of Noncompetition Agreement

D Form of Henry F. Long, III Employment Agreement

E Form of Other Employment Agreements

F Opinion Matters With Respect to Opinion of Counsel to Buyer

 

 

 

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this "Agreement" ) is entered into as of
October 6, 1998, among MMI Products, Inc., a Delaware corporation ("Buyer"),
Security Fence Supply Co., Inc., a Maryland corporation (the "Company"), and
Henry F. Long, Jr. and Henry F. Long, III (each a "Seller" and, collectively,
the "Sellers").

The parties hereto agree as follows:

ARTICLE I

Agreement of Purchase and Sale

1.1 Agreement. Upon the basis of the representations and warranties, for the
consideration, and subject to the terms and conditions set forth in this
Agreement, each of the Sellers agrees to sell all of the shares of common stock,
no par value per share ("Shares"), of the Company owned by such Seller to Buyer,
and Buyer agrees to purchase such Shares from each such Seller, for a price per
Share to be determined in the manner set forth in Section 1.3 hereof and payable
in accordance with the terms of Section 1.4 hereof.

1.2 Closing. The closing of the transactions contemplated hereby (the "Closing")
shall take place at (a) the offices of O'Malley, Miles, Nylen & Gilmore, P.A.,
Calverton, Maryland, at 9:00 a.m., local time, on the later of (i) October 6,
1998 or (ii) five business days following the date on which all conditions to
the obligations of both parties set forth in Article V hereof (other than
conditions which, by their terms, cannot be satisfied until the Closing) shall
have been satisfied or waived by the party entitled to waive such conditions, or
(b) such other time and place and/or on such other date as Buyer and the Company
may agree; provided, however, that the Closing shall occur, if at all, no later
than October 31, 1998. The date on which the Closing occurs is hereinafter
referred to as the "Closing Date."

1.3 Purchase Price. (a) The aggregate purchase price to be paid by Buyer for all
Shares (the "Purchase Price") shall be, subject to adjustment as provided in
Section 1.3(b), the sum of (i) $20,000,000, plus (ii) the aggregate cost basis
for federal income tax purposes of the Company and/or the Subsidiary (as defined
below), as of the Closing Date, with respect to the Owned Real Property (the
"Owned Real Property Tax Basis"). The "Owned Real Property" means those parcels
of real property owned in fee simple by the Company or Discount Fence Center,
Inc., a Maryland corporation and a wholly owned subsidiary of the Company (the
"Subsidiary"), which parcels of property are identified on Schedule 1.3 attached
hereto (which schedule indicates, with respect to each parcel of Owned Real
Property, whether such parcel is owned by the Company or the Subsidiary),
excluding, however, any machinery or other equipment of the Company that may
constitute fixtures on such Owned Real Property. The portion of the Purchase
Price payable for each Share shall be equal to the Purchase Price divided by the
total number of outstanding Shares.

(b) The Purchase Price shall be increased or reduced, as applicable, by an
amount equal to the amount by which total cash and cash equivalents of the
Company and the Subsidiary, on a consolidated basis as of the Closing Date, are
greater than (the "Cash Excess") or less than (the "Cash Deficiency"), as
applicable, the sum of (i) amounts owed by the Company or the Subsidiary to
either of the Sellers (or any of their respective affiliates) as of the Closing
Date, plus (ii) accrued liabilities, including but not limited to accrued income
taxes, accrued wages and payroll taxes, and accrued legal and accounting or
audit fees of the Company and the Subsidiary on a consolidated basis as of the
Closing Date (provided, however, that such accrued liabilities, for purposes of
this clause (ii), shall include only 50% of accrued commissions), plus
(iii) accounts payable of the Company and the Subsidiary on a consolidated basis
as of the Closing Date to the extent such accounts payable do not represent
obligations for purchases of inventory, plus (iv) accounts payable of the
Company and the Subsidiary on a consolidated basis as of the Closing Date to the
extent such accounts payable represent obligations to purchase inventory and
such accounts payable are not within their respective terms for timely payment
as of the Closing Date, plus (v) estimated payments for any and all legal,
accounting and audit services rendered prior to the Closing Date in connection
with this Agreement to the extent they have not been accrued as of the Closing
Date, plus (vi) estimated payments for any and all fees of Ernst & Young and/or
Callow, Machen & Crawford to be rendered following the Closing in connection
with the audit of the consolidated balance sheet and statement of income of the
Company and the Subsidiary as of July 31, 1998 and for the ten months then ended
(the "July 1998 Financial Statements"), plus (vii) estimated payments for any
and all legal fees of O'Malley, Miles, Nylen & Gilmore, P.A. for services
rendered following the Closing in connection with this Agreement. Any refund to
which the Company is entitled for overpayments of federal income tax obligations
shall be applied to reduce the amount of accrued liabilities calculated pursuant
to clause (ii) of this Section 1.3(b).

1.4 Delivery and Payment. At the Closing, each Seller shall deliver or cause to
be delivered to Maryland Title of Hyattsville, Inc. (the "Title Agent"), for
redelivery to Buyer, the stock certificate or certificates evidencing the number
of Shares set forth opposite such Seller's name on Schedule 1.4 attached hereto,
duly endorsed or accompanied by a duly executed stock power assigning such
shares to Buyer and otherwise in good form for transfer. At the Closing, Buyer
will pay to the Title Agent, for redelivery to each Seller, in immediately
available funds, such Seller's pro rata portion, based on the number of Shares
owned by such Seller as set forth on Schedule 1.4 attached hereto, of an amount
equal to the estimated Purchase Price, less $22,500 (representing the
reimbursement by the Sellers of one-half of the filing fee previously paid by
Buyer under the HSR Act, as hereinafter defined). The payments to be made by
Buyer at the Closing will be based on the amount set forth in the Estimate
Statement (as defined in Section 1.6 hereof), as agreed upon by Buyer and the
Sellers, and will be adjusted following the Closing, to the extent necessary, in
accordance with Section 1.6 hereof. In addition to the Closing documents and
deliveries referred to in this Section 1.4, all other Closing documents and
deliveries to be delivered or made by any party pursuant to this Agreement shall
be delivered or made to the Title Agent for redelivery to the recipient of such
documents or deliveries.

1.5 Transfers of Owned Real Property; Leases. (a) At the Closing, effective
immediately following the purchase of the Shares by Buyer, (i) the Company
and/or the Subsidiary, as applicable, shall execute and deliver to Jack and 
Jack Limited Liability Company, an entity affiliated with the Sellers
("J and J"), quit-claim deeds in customary form reasonably satisfactory to Buyer
and the Sellers (the "Real Property Deeds"), conveying to J and J all of the
Company's and/or the Subsidiary's right, title and interest in and to the Owned
Real Property, and (ii) the Sellers will cause J and J to pay to the Company, in
immediately available funds, in consideration for the transfer of the Owned Real
Property to J and J, an amount equal to the Owned Real Property Tax Basis.
J and J will be responsible for any and all transfer taxes, recording fees or
similar taxes or fees arising as a result of the transfer of the Owned Real
Property to J and J. For the sake of convenience, the payment for the Owned Real
Property shall be paid on behalf of J and J by Seller (as J and J's agent) by
deducting from the Estimated Purchase Price the amount payable by J and J for
the Owned Real Property.

(b) At the Closing, immediately upon the transfer of the Owned Real Property to
J and J as described in Section 1.5(a), the Company will execute and deliver to
J and J, and the Sellers will cause J and J to execute and deliver to the
Company, the Real Property Leases with respect to the Owned Real Property in the
forms of Exhibits A-1 through A-3 attached hereto.

1.6 Purchase Price Estimate and Post-Closing Adjustment. (a)  Buyer and the
Sellers will work together in good faith prior to the Closing to jointly prepare
a statement (the "Estimate Statement") setting forth the estimated Purchase
Price.

(b) Within 60 days after the Closing Date, Buyer shall prepare and deliver to
the Sellers a statement (the "Final Statement"), setting forth Buyer's good
faith determination of the actual adjustment (for the actual amount of the Cash
Excess or Cash Deficiency, as applicable, and any other appropriate
adjustments), if any, to the estimated Purchase Price that was used for purposes
of determining the amount paid on the Closing Date (the "Final Adjustment
Amount"). During the 30-day period following delivery of the Final Statement to
the Sellers, Buyer shall provide the Sellers with access during normal business
hours to such books, records, working papers or other information as is
reasonably necessary in the review of the Final Statement and the calculation of
the Final Adjustment Amount to enable the Sellers to verify the accuracy of the
Final Statement. The Final Statement shall become final and binding upon all
parties hereto on the sixteenth day following delivery thereof (without counting
such day of delivery) to the Sellers unless the Sellers give written notice of
disagreement with the Final Statement (a "Notice of Disagreement") to Buyer
prior to such date. Any Notice of Disagreement shall specify in reasonable
detail the nature of any disagreement so asserted, and relate solely to the
review of the Final Statement and the calculation of the Final Adjustment
Amount.

(c) During the 15-day period following the delivery of a Notice of Disagreement,
Buyer and the Sellers shall seek in good faith to resolve any differences which
they may have with respect to any matter specified in the Notice of Disagreement
and each shall provide the other with reasonable access to such books, records,
working papers or other information as is reasonably necessary in the
preparation or calculation of (i) the Final Adjustment Amount, (ii) the Final
Statement, (iii)  any Notice of Disagreement or (iv) otherwise with respect to
any thereof. At the end of such 15-day period if there has been no resolution of
the matters specified in the Notice of Disagreement, Buyer and the Sellers shall
submit to an arbitrator (the "Arbitrator") for review and resolution any and all
matters arising under this Section which remain in dispute. The Arbitrator shall
be a nationally recognized independent public accounting firm mutually selected
by Buyer and the Sellers. The Arbitrator shall render a decision resolving each
of the matters submitted to the Arbitrator within 30 days following submission
thereto (or as soon thereafter as reasonably practicable). All fees and expenses
of the Arbitrator pursuant to this Agreement with respect to such dispute shall
be borne by the party, if any, who the Arbitrator determines was not, in the
aggregate, the party substantially closer to being correct with respect to the
matters being disputed. All determinations made by the Arbitrator pursuant to
this Section shall be set forth in writing and shall be final, conclusive and
binding on the parties hereto and shall not be subject to any judicial review.

(d) Within five business days after either (i) the Final Statement becomes final
and binding upon the parties, or (ii) any dispute with respect to any matter in
the Final Statement is resolved in accordance with the provisions of this
Section  1.6, then Buyer or the Sellers, as the case may be, shall pay the Final
Adjustment Amount. All payments pursuant to this Section 1.6 shall be by wire
transfer of immediately available funds to an account designated by the
recipient at least two business days prior to the date of payment.

ARTICLE II

Representations and Warranties of Buyer

Buyer represents and warrants to the Sellers and the Company as follows (with
the understanding that the Sellers and the Company are relying materially on
such representations and warranties in entering into and performing this
Agreement):

2.1 Due Organization. Buyer is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware and has full
corporate power and authority to enter into and perform this Agreement.

2.2 Due Authorization. This Agreement has been duly and validly authorized,
executed, and delivered by Buyer and constitutes a valid and binding obligation
of Buyer enforceable in accordance with its terms. Except as set forth on
Schedule 2.2 attached hereto, the execution, delivery, and performance of this
Agreement by Buyer will not (a) violate any federal, state, county, or local
law, rule, or regulation applicable to Buyer or its property, (b) violate or
conflict with, or permit the cancellation of, any agreement to which Buyer is a
party or by which it or its property is bound, (c) permit the acceleration of
the maturity of any indebtedness of, or any indebtedness secured by the property
of, Buyer, or (d)  violate or conflict with any provision of Buyer's certificate
of incorporation or bylaws, except, with respect to clauses (b) and (c) above,
for any of the foregoing that will be amended for violations thereunder waived
at the Closing. Except as set forth on Schedule 2.2 attached hereto, other than
filings pursuant to, and the expiration or termination of the applicable waiting
period under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the "HSR Act") or federal or state securities laws, no action, consent,
or approval of, or filing with, any federal, state, county, or local
governmental authority is required in connection with the execution, delivery,
or performance of this Agreement by Buyer.

2.3 Brokers and Finders. Buyer has not engaged, or caused to be incurred any
liability to, any finder, broker, or sales agent in connection with the
execution, delivery, or performance of this Agreement or the transactions
contemplated hereby.

2.4 Investment Intent. Buyer is acquiring the Shares for its own account for
investment purposes and not with a view to, or in connection with, any
distribution thereof in violation of federal or state securities laws. Buyer
acknowledges and agrees that the certificates representing the Shares will bear
a legend which will provide that the shares have not been registered under the
Securities Act of 1933, as amended (the "Securities Act") and may not be offered
or sold by Buyer absent registration under the Securities Act or an exemption
from such registration requirements.

ARTICLE III

Representations and Warranties of the Company and the Sellers

The Company and each Seller hereby jointly and severally represents and warrants
to Buyer as follows (with the understanding that Buyer is relying materially on
each such representation and warranty in entering into and performing this
Agreement):

3.1 Capitalization; Ownership of Shares. The authorized capital stock of the
Company consists exclusively of 1,000 shares of common stock, no par value per
share. The Shares are the only shares of capital stock or other equity
securities of the Company that are issued and outstanding. The Shares are duly
authorized, validly issued, fully paid, and nonassessable. All of the Shares are
owned of record and beneficially by the Sellers as set forth on Schedule 1.4
attached hereto. None of the Shares were issued or will be transferred under
this Agreement in violation of any preemptive or preferential rights of any
person.

3.2 No Liens on Shares. Each Seller is the true and lawful owner, of record and
beneficially, of his Shares, free and clear of any liens, restrictions, security
interests, claims, rights of another, or encumbrances; none of the Shares are
subject to any outstanding options, warrants, calls, or similar rights of any
other person to acquire the same; none of the Shares are subject to any
restrictions on transfer thereof; and each Seller has the full power and
authority to convey, and (assuming that the Sellers deliver at the Closing the
bring-down certificate contemplated by Section 5.1(b) hereof) will convey to
Buyer at the Closing, good and marketable title to such Seller's Shares, free
and clear of any liens, restrictions, security interests, claims, rights of
another, or encumbrances (other than any of the foregoing created by Buyer).

3.3 Other Rights to Acquire Capital Stock. There are no authorized or
outstanding warrants, options, or rights of any kind to acquire from the
Company, the Subsidiary or from any Seller any equity or debt securities of the
Company or the Subsidiary or securities convertible into or exchangeable for
equity or debt securities of the Company or the Subsidiary.

3.4 Due Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Maryland and has
full power and authority to carry on its business as now conducted and as
proposed to be conducted. The Subsidiary is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland
and has full power and authority to carry on its business as now conducted and
as proposed to be conducted. Complete and correct copies of the certificate of
incorporation and bylaws of each of the Company and the Subsidiary and all
amendments thereto have been delivered to Buyer. Neither the Company nor the
Subsidiary has received any notice or communication from any other jurisdiction
to the effect that it is or may be required to qualify to do business as a
foreign corporation in any such jurisdiction.

3.5 Subsidiaries. Except for the Subsidiary, the Company does not directly or
indirectly have (or possess any options or other rights to acquire) any
subsidiaries or any direct or indirect ownership interests in any person,
business, corporation, partnership, association, joint venture, trust, or other
entity.

3.6 Due Authorization. The Company has full corporate power and authority to
enter into and perform this Agreement and each other agreement, instrument, and
document required to be executed by the Company in connection herewith. The
execution, delivery, and performance of this Agreement and such other
agreements, instruments, and documents have been duly authorized by the Board of
Directors of the Company. This Agreement has been duly and validly executed and
delivered by the Company and the Sellers and constitutes a valid and binding
obligation of the Company and the Sellers enforceable in accordance with its
terms. Upon its execution in accordance with Section 5.1(j) hereof, the
Noncompetition Agreement (as hereinafter defined) shall have been duly and
validly executed and delivered by Henry F. Long, III and shall constitute the
valid and binding obligation of Henry F. Long, III enforceable in accordance
with its terms. Upon their execution in accordance with Section 1.5(b) hereof,
the Real Property Leases shall have been duly and validly executed and delivered
by J and J and shall constitute valid and binding obligations of J and J,
enforceable in accordance with their terms. Except as set forth on Schedule 3.6
attached hereto, neither the execution, delivery, and performance of this
Agreement by the Company and the Sellers, the execution, delivery, and
performance of the Noncompetition Agreement by Henry F. Long III, nor the
execution, delivery and performance of the Real Property Leases by J and J shall
(a) violate any federal, state, county, or local law, rule, or regulation
applicable to the Company, any Seller, J and J or their respective properties,
(b) violate or conflict with, or permit the cancellation of, any agreement to
which the Company, any Seller or J and J is a party, or by which any of them or
any of their respective properties is bound, or result in the creation of any
lien, security interest, charge, or encumbrance upon any of such properties,
(c) violate or conflict with any provision of the certificate of incorporation
or bylaws of the Company and J and J, except, with respect to clause (b) above,
for any indebtedness to be paid at the Closing and any agreements related
thereto to be terminated at the Closing. Except as set forth on Schedule 3.6
attached hereto, and other than filings pursuant to, and the expiration or
termination of, the applicable waiting period under, the HSR Act, to the
knowledge of the Company and the Sellers, no action, consent, or approval of, or
filing with, any governmental authority is required in connection with the
execution, delivery, or performance of this Agreement (or any agreement or other
document executed in connection herewith by the Company, either of the Sellers
or J and J).

3.7 Financial Information. The following Financial Information (herein so
called) of the Company has been delivered to Buyer by the Company:

(a) Consolidated unaudited balance sheet and statement of income of the Company
and the Subsidiary as of September 30, 1997 and for the fiscal year then ended
(collectively, the "Year-End Financial Statements"); and

(b) General ledgers of the Company for each month in the period beginning
October 1, 1997 and ended July 31, 1998 (collectively, the "Ledgers").

The Year-End Financial Statements have been prepared in accordance with
generally accepted accounting principles ("GAAP") applied on a consistent basis
throughout the periods indicated and fairly present the consolidated financial
position and results of operations of the Company and the Subsidiary as of the
indicated date and for the indicated period (except for the absence of
consolidated statements of changes in financial position and footnote
disclosures required by GAAP). Except to the extent reflected or provided for in
the balance sheet included in the Year-End Financial Statements or the accounts
included in the Ledgers, the Company and its subsidiaries have no liabilities or
obligations (whether absolute, contingent, or otherwise) of the type which
should be reflected on a balance sheet (including the notes thereto) prepared in
accordance with GAAP. Since September 30, 1997, there has been no material
adverse change in the financial position, assets, results of operations, or
business of the Company. To the knowledge of the Company and the Sellers, there
are no pending or proposed statutes, rules, or regulations, nor any current or
pending developments or circumstances, which would reasonably be expected to
have a material adverse effect on the financial position, assets, results of
operations, or business of the Company and the Subsidiary, taken as a whole.

3.8 Conduct of Business; Certain Actions. Except as set forth on Schedule 3.8
attached hereto, since September 30, 1997, the Company and the Subsidiary have
conducted their business and operations in the ordinary course and consistent
with its past practices and have not (a) purchased, retired, or redeemed any
capital stock from any stockholder, (b) made any capital expenditures exceeding
$25,000 individually or $100,000 in the aggregate, (c) sold any asset (or any
group of related assets) in any transaction (or series of related transactions)
in which the purchase price for such asset (or group of related assets) exceeded
$25,000 (other than sales of inventory in the ordinary course of business), (d) 
made or guaranteed any loans or advances to any party whatsoever, (e) suffered
or permitted any lien, security interest, claim, charge, or other encumbrance to
arise or be granted or created against or upon any of the assets of the Company
or the Subsidiary, real or personal, tangible or intangible, (f) cancelled,
waived, or released any of debts, rights, or claims against third parties,
(g) amended their certificate of incorporation or bylaws, (h) made any
investment or commitment therefor in any person, business, corporation,
association, partnership, joint venture, trust, or other entity, (i) made,
entered into, amended, or terminated any written employment contract, created,
made, amended, or terminated any bonus, stock option, pension, retirement,
profit sharing, or other employee benefit plan or arrangement, or withdrawn from
any "multi-employer plan" (as defined in Section 414(f) of the Internal Revenue
Code of 1986, as amended (the "Code")) so as to create any liability under
Article IV of ERISA (as hereinafter defined) to any entity, (j) incurred or
assumed any indebtedness (whether directly or by way of guaranty or otherwise)
for borrowed money, except in the ordinary course of business, (k)  experienced
any strike, slowdown, or demand for recognition by a labor organization by or
with respect to any employees.

3.9 Properties. Neither the Company nor the Subsidiary owns any real property
other than the Owned Real Property. Attached hereto as Schedule 3.9 is a list of
machinery and equipment assets owned or leased by the Company or the Subsidiary
as of the date hereof. Except as expressly set forth on Schedule 3.9 attached
hereto, the personal properties of the Company and the Subsidiary are free and
clear of all liens, security interests, claims and encumbrances. To the
knowledge of the Company and the Sellers, the physical properties owned or
utilized by the Company and the Subsidiary in the conduct of their business are
in good operating condition and repair, normal wear and tear excepted, and are
free from material defects. Except as otherwise set forth on Schedule 3.9
attached hereto, the Company or the Subsidiary has full and unrestricted legal
and equitable title to or a valid leasehold interest in all such properties. To
the knowledge of the Company and the Sellers, the operation of the properties
and business of the Company and the Subsidiary in the manner in which they are
now and have been operated does not violate in any material respect any zoning
ordinances, municipal regulations, or other rules, regulations, or laws. No
covenants, easements, rights-of-way, or restrictions of record impair in any
material respect the uses of the respective properties of the Company or the
Subsidiary for the purposes for which they are now operated.

3.10 Licenses and Permits. Attached hereto as Schedule 3.10 is a list of all
federal, state, county, and local governmental licenses, certificates, and
permits held or applied for by the Company or the Subsidiary. To the knowledge
of the Company and the Sellers, the Company and the Subsidiary have complied in
all material respects, and are in compliance in all material respects, with the
terms and conditions of all such licenses, certificates, and permits, and no
material violation of any such licenses, certificates, or permits or the laws or
rules governing the issuance or continued validity thereof has occurred. To the
knowledge of the Company and the Sellers, no additional license, certificate, or
permit is required from any federal, state, county, or local governmental agency
or body thereof in connection with the conduct of the business of the Company or
the Subsidiary which, if not obtained, would materially and adversely affect the
business or properties of the Company and the Subsidiary, taken as a whole. No
claim has been made by any governmental authority (and, to the knowledge of the
Company and the Sellers, no such claim is anticipated) to the effect that a
license, permit, or order is necessary in respect of the business conducted by
the Company or the Subsidiary.

3.11 Intellectual Property Rights. Schedule 3.11 hereto contains a true and
complete list of (a) all patents, patent applications, trademarks, trademark
registrations, and trademark applications, service marks, service mark
registrations, and service mark applications, trade names, and copyrights,
copyright registrations, and copyright applications ("Intellectual Property")
owned by the Company or the Subsidiary in connection with its business as
presently conducted or as presently proposed to be conducted, (b) all licenses
or other agreements giving the Company or the Subsidiary rights in Intellectual
Property of third parties in connection with the business of the Company or the
Subsidiary as presently conducted or as presently proposed to be conducted, and
(c) all licenses or other agreements giving to third parties rights in the
Intellectual Property listed on Schedule 3.11 hereto. Except as set forth on
Schedule 3.11 hereto, the Company or the Subsidiary has good and marketable
title, free and clear of any liens or other encumbrances, to, owns or possesses
adequate and enforceable licenses or other rights to use, all Intellectual
Property and all computer software, software programs, inventions, drawings,
designs, customer lists, proprietary know-how or information or other rights in
connection with the business of the Company or the Subsidiary as presently
conducted (hereinafter, collectively, "Proprietary Rights"). Each item of
Intellectual Property owned by the Company or the Subsidiary and listed on
Schedule 3.11 has been, to the extent indicated in Schedule 3.11 duly registered
with, filed in, or issued by the United States Patent and Trademark Office, the
United States Copyright Office or such other domestic or foreign government
entity as indicated on Schedule 3.11, and such registrations, filings and
issuances remain in full force and effect. Except as set forth on Schedule 3.11
hereto, to the knowledge of the Company and the Sellers, the operations of the
business of the Company and the Subsidiary, including but not limited to use of
patents, trademarks, trade names, service marks and copyrighted material and to
products, processes, services, methods, substances, parts or other materials
currently made, sold or used by or contemplated to be made, sold or used by the
Company or the Subsidiary in connection with their business, do not conflict
with or infringe upon any Proprietary Rights of any third party. Except as set
forth on Schedule 3.11 hereto, neither the Company nor the Subsidiary has
granted to any third parties exclusive licenses or options to obtain exclusive
licenses under any of the Intellectual Property owned by the Company or the
Subsidiary listed on Schedule 3.11 hereto. Except as set forth on Schedule 3.11
hereto, neither the Company nor the Subsidiary has given any indemnification in
connection with any patent, trademark, copyright or other Proprietary Right as
to any product made, used or sold by any third party. Except as set forth on
Schedule 3.11 hereto, there are no pending or, to the actual knowledge of the
Company and the Sellers, threatened claims, proceedings or actions against the
Company or the Subsidiary or any of its licensors that could have a material
adverse effect on the Proprietary Rights of the Company or the Subsidiary or
that could limit the right of the Company or the Subsidiary to use any patent,
trademark, trade name, service mark or copyrighted material or to make, have
made, sell or use any product, process, service, method, substance, part, or
other material in connection with its business. Except as set forth on Schedule
3.11 hereto, there is no infringement by or claim of infringement against any
third party of any Proprietary Rights of the Company or the Subsidiary which
could be likely to have a material adverse effect on the business, operations,
condition (financial or otherwise), or assets of the Company and the Subsidiary,
taken as a whole.

3.12 Compliance with Laws. To the knowledge of the Company and the Sellers, the
Company and the Subsidiary have complied in all material respects, and are in
compliance in all material respects, with all federal, state, county, and local
laws, regulations, and orders applicable to their business and have filed with
the proper authorities all statements and reports required by the laws,
regulations, and orders to which the Company or the Subsidiary or any of their
respective properties or operations are subject. No claim has been made by any
governmental authority (and, to the knowledge of the Company and the Sellers, no
such claim is anticipated) to the effect that the business conducted by the
Company or the Subsidiary fails to comply, in any respect, with any law, rule,
regulation, or ordinance.

3.13 Insurance. Attached hereto as Schedule 3.13 is a list of all policies of
fire, liability, business interruption, and other forms of insurance and all
fidelity bonds held by or applicable to the Company or the Subsidiary at any
time within the past three years, which schedule sets forth in respect of each
such policy the policy name, policy number, carrier, term, type of coverage,
deductible amount or self-insured retention amount, limits of coverage, and
annual premium. No event relating to the Company or the Subsidiary has occurred
which will result in a material retroactive upward adjustment of premiums under
any such policies or which is likely to result in any prospective upward
adjustment in such premiums. Except as disclosed on Schedule 3.13 attached
hereto, there has been no material change in the type of insurance coverage
maintained by the Company or the Subsidiary during the past five years which has
resulted in any period during which the Company or the Subsidiary had no
insurance coverage. Excluding insurance policies which have expired and been
replaced, no insurance policy of the Company or the Subsidiary has been
cancelled within the last three years and, to the actual knowledge of the
Company and the Sellers, no threat has been made to cancel any insurance policy
of the Company or the Subsidiary within such period. No pending claims made by
or on behalf of the Company or the Subsidiary under such policies have been
denied. All premiums payable with respect to such policies have been timely
paid, or adequate arrangements for payment have been made.

3.14 Employee Benefit Matters.

(a) Employee Contracts and Arrangements. Attached hereto as Schedule 3.14(a) is
a list of each deferred compensation plan, bonus plan, stock option plan,
employee stock purchase plan, and any other employee benefit plan, agreement,
arrangement, or commitment not required under any other provision of this
Agreement to be listed in any other schedule to this Agreement (including
policies concerning holidays, vacations, and salary continuation during short
absences for illness or other reasons) maintained by the Company or the
Subsidiary with respect to any individual who contributes to the operations of
the Company or the Subsidiary.

(b) Effect of Consummation. Except as set forth on Schedule 3.14(b), the
consummation of the transactions contemplated by this Agreement will not:
(i) entitle any current or former employee of the Company or the Subsidiary or
any other individual, to severance pay, unemployment compensation or similar
payment, or (ii) otherwise accelerate the time of payment or vesting, or
increase the amount of any compensation due to any current or former employer or
other individual.

(c) Controlled Group Liability. Neither the Company nor the Subsidiary is or
will be subject to any liability on account of any of the Sellers, the Company
or the Subsidiary having been affiliated, prior to the Closing Date, directly or
indirectly, with any other entity or person under Code Section 414, Section 4001
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
any similar foreign law.

3.15 Contracts and Agreements. Attached hereto as Schedule 3.15 is a list and
brief description, as of the date hereof, of all written or oral contracts,
commitments, leases, and other agreements (including, without limitation,
promissory notes, loan agreements, and other evidences of indebtedness) to which
the Company or the Subsidiary is a party or by which the Company or the
Subsidiary or its properties are bound, pursuant to which the obligations
thereunder of either party thereto are, or are contemplated as being, in respect
of any such individual contracts, commitments, leases, or other agreements
during the term thereof, $100,000 or greater, or which are otherwise material to
the business of the Company or the Subsidiary (including, without limitation,
all mortgages, deeds of trust, security agreements, pledge agreements, and
similar agreements and instruments and all confidentiality agreements and
noncompetition agreements). Each such contract, commitment, lease and other
agreement is in full force and effect, and, to the knowledge of the Company and
the Sellers, the Company or the Subsidiary, as applicable, is not, and no other
party thereto is, in default (and no event has occurred which, with the passage
of time or the giving of notice, or both, would constitute a default) in any
material respect under any such contracts, commitments, leases, or other
agreements. Neither the Company nor the Subsidiary has waived any right under
any such contracts, commitments, leases, or other agreements. Except as set
forth on Schedule 3.15 attached hereto, neither the Company nor the Subsidiary
has guaranteed any obligations of any other person.

3.16 Claims and Proceedings. Attached hereto as Schedule 3.16 is a list and
description of all claims, actions, suits, proceedings, and investigations
pending or, to the actual knowledge of the Company and the Sellers, threatened
against or affecting the Company or the Subsidiary or any of their properties or
assets, at law or in equity, or before or by any court, municipal or other
governmental department, commission, board, agency, or instrumentality. Except
as set forth on Schedule 3.16 attached hereto, none of such claims, actions,
suits, proceedings, or investigations will result in any liability or loss to
the Company or the Subsidiary which (individually or in the aggregate) is
material, and neither the Company nor the Subsidiary has been, and neither the
Company nor the Subsidiary is now, subject to any order, judgment, decree,
stipulation, or consent of any court, governmental body, or agency. No inquiry,
action, or proceeding has been asserted instituted, or, to the actual knowledge
of the Company and the Sellers, threatened to restrain or prohibit the carrying
out of the transactions contemplated by this Agreement or to challenge the
validity of such transactions or any part thereof or seeking damages on account
thereof. To the knowledge of the Company and the Sellers, there is no basis for
any such valid claim or action or any other claims or actions which would, or
could reasonably be expected to (individually or in the aggregate), have a
material adverse effect on the business, operations, or financial condition of
the Company and the Subsidiary, taken as a whole, or result in a material
liability of the Company or the Subsidiary.

3.17 Taxes. All federal, foreign, state, county, and local income, gross
receipts, excise, property, franchise, license, sales, use, withholding, and
other tax (collectively, together with additional assessments, penalties and
interest chargeable in connection therewith, "Taxes") returns, reports, and
declarations of estimated tax (collectively, "Returns") which were required to
be filed by the Company or the Subsidiary on or before the date hereof have been
filed within the time and in the manner provided by law, and all such Returns
are true and correct and accurately reflect the Tax liabilities of the Company
and the Subsidiary. All Taxes shown to be due pursuant to such Returns, or that
otherwise would have been due had the required Returns been timely filed, and
all other Taxes of the Company and the Subsidiary that are attributable to
taxable periods beginning on or prior to the Closing, including, without
limitation, periods that end as a result of the Closing as well as periods that
continue, whether or not returns have become due or Taxes have become due and
payable as of the Closing, have been paid or adequately provided for in the
Year-End Financial Statements. For purposes of the preceding sentence, payment
or adequate provision therefor shall be measured according to the agreement of
the parties that (except to the extent the Purchase Price has been reduced
therefor pursuant to Section 1.3(b) hereof) the Sellers shall be responsible for
all Taxes attributable to periods and partial periods that end on or before the
Closing and that begin before the Closing and end at any time; provided,
however, that in the latter case (i) Taxes for which the Sellers are responsible
(to the extent the Purchase Price has not been reduced therefor pursuant to
Section 1.3(b) hereof) shall be Taxes that are attributable to the portion of
any incomplete period which has transpired as of the end of the Closing Date,
and (ii) Taxes attributable to such partial period shall be determined by
prorating Taxes for the entire period according to the number of days through
and after the Closing. Neither the Company nor the Subsidiary has executed any
presently effective waiver or extension of any statute of limitations against
assessments and collection of Taxes. There are no pending or, to the actual
knowledge of the Company or the Sellers, threatened claims, assessments,
notices, proposals to assess, deficiencies, or audits (collectively, "Tax
Actions") with respect to any Taxes owed or allegedly owed by the Company or the
Subsidiary. To the knowledge of the Company and the Sellers, there is no basis
for any Tax Actions. The Company's and the Subsidiary's federal income tax
returns have been audited through the fiscal year ended September 30, 1994, and
no Taxes other than as set forth on the Financial Statements are payable by the
Company or the Subsidiary. There are no tax liens on any of the assets of the
Company or the Subsidiary, other than liens arising in the ordinary course for
property taxes not yet due and payable. Proper and accurate amounts have been
withheld and remitted by the Company or the Subsidiary from and in respect of
all persons from whom it is required by applicable law to withhold for all
periods in compliance with the tax withholding provisions of all applicable laws
and regulations. Neither the Company, the Subsidiary nor any other corporation
has filed an election under section 341(f) of the Internal Revenue Code of 1986,
as amended (the "Code"), that is applicable to the Company or the Subsidiary or
any assets held by the Company or the Subsidiary. Neither the Company nor the
Subsidiary is a party to any tax sharing agreement with any stockholder or any
other person. The Company and the Subsidiary utilize the accrual method of
accounting for federal income tax purposes. There is no contract, plan, or
arrangement covering any person that, individually or collectively, would give
rise to the payment of any amount that would not be deductible by the Company or
the Subsidiary by reason of Section 280G of the Code. None of the Sellers is a
"foreign person" within the meaning of Section 1445(b)(2) of the Code.

3.18 Personnel. The employee relations of the Company and the Subsidiary are
good and there is no pending or, to the actual knowledge of the Company and the
Sellers, threatened labor dispute or union organization campaign. To the
knowledge of the Company and the Sellers, each of the Company and the Subsidiary
is in compliance in all material respects with all federal and state laws
respecting employment and employment practices, terms and conditions of
employment, and wages and hours and is not engaged in any unfair labor
practices. There is no unfair labor practice claim against the Company or the
Subsidiary before the National Labor Relations Board or any strike, labor
dispute, work slowdown, or work stoppage pending or, to the actual knowledge of
the Company and the Sellers, threatened against or involving the Company or the
Subsidiary.

3.19 Business Relations. Except as set forth on Schedule 3.19 attached hereto,
none of the Sellers knows or has any reason to believe that any customer or
supplier of the Company or the Subsidiary will cease to do business with the
Company or the Subsidiary after the consummation of the transactions
contemplated hereby in the same manner as previously conducted with the Company
or the Subsidiary. Neither the Company nor the Subsidiary has received any
notice of any disruption (including delayed deliveries or allocations by
suppliers) in the availability of the materials or products used by the Company
or the Subsidiary nor are either of the Sellers aware of any facts which could
lead them to believe that the business of the Company or the Subsidiary will be
subject to any such material disruption.

3.20 [Intentionally Omitted]

3.21 Bank Accounts. Attached hereto as Schedule 3.21 is a list of all banks or
other financial institutions with which the Company or the Subsidiary has an
account or maintains a safe deposit box, showing the type and account number of
each such account and safe deposit box and the names of the persons authorized
as signatories thereon or to act or deal in connection therewith.

3.22 Agents. Except as set forth on Schedule 3.22 attached hereto, neither the
Company nor the Subsidiary has designated or appointed any person or other
entity to act for it or on its behalf pursuant to any power of attorney or any
agency which is presently in effect.

3.23 Indebtedness To and From Officers, Directors, Stockholders, and Employees.
Except as set forth on Schedule 3.23 attached hereto, neither the Company nor
the Subsidiary owes any indebtedness to any of its officers, directors,
stockholders, employees, or sales representatives or has indebtedness owed to it
from any of its officers, directors, stockholders, employees, or sales
representatives, excluding indebtedness for travel advances or similar advances
for expenses incurred on behalf of and in the ordinary course of business of the
Company and the Subsidiary and consistent with past practices.

3.24 Commission Sales Contracts. Except as disclosed in Schedule 3.24 attached
hereto, neither the Company nor the Subsidiary employs or has any relationship
with any individual, corporation, partnership, or other entity whose
compensation from the Company or the Subsidiary is in whole or in part
determined on a commission basis.

3.25 Brokers. None of the Sellers, the Company or the Subsidiary has engaged, or
caused any liability to be incurred to, any finder, broker, or sales agent in
connection with the execution, delivery, or performance of this Agreement or the
transactions contemplated hereby.

3.26 Interest in Competitors, Suppliers, and Customers. Except as set forth on
Schedule 3.26 attached hereto, no Seller nor any officer or director of the
Company or the Subsidiary or any affiliate of any Seller, officer, or director
has any ownership interest in any competitor, supplier, or customer of the
Company or the Subsidiary or any property used in the operation of the business
of the Company or the Subsidiary.

3.27 Inventory. Except as set forth on Schedule 3.27 attached hereto, the
inventories on hand consist of items of a quality and quantity usable and
readily saleable in the ordinary course of business by the Company or the
Subsidiary.

3.28 Warranties. The Sellers have provided Buyer with true and complete copies
of all forms of warranties issued by the Company or the Subsidiary during the
past three years. Except as set forth on Schedule 3.28 attached hereto, no
claims for breach of product or service warranties to customers have been made
against the Company or the Subsidiary since September 30, 1997. To the knowledge
of the Company and the Sellers, no state of facts exists, or event has occurred,
which may form the basis of any present claim against the Company or the
Subsidiary for liability on account of any express or implied warranty to any
third party.

3.29 Environmental. Except as described on Schedule 3.29 attached hereto, and
except as indicated in the Phase I or Phase II environmental reports conducted
on behalf of Buyer, (a) to the knowledge of the Company and the Sellers, each of
the Company and the Subsidiary has been in the past and is now in compliance in
all material respects with (i) all federal, state, local and foreign laws,
rules, regulations and codes, as well as orders, decrees, judgments or
injunctions issued, promulgated, approved or entered thereunder relating to
pollution, protection of the environment or health and safety (collectively,
"Environmental Laws"); (b) to the knowledge of the Company and the Sellers, each
of the Company and the Subsidiary has all permits, licenses, approvals and other
authorizations required under Environmental Laws; and (c) substances defined as
"hazardous" or "toxic" under applicable Environmental Laws have not been
disposed of off-site by the Company or the Subsidiary except in compliance in
all material respects with applicable Environmental Laws.

ARTICLE IV

Covenants

4.1 Inspection. From the date hereof to the Closing, the Sellers shall give and
cause the Company and the Subsidiary to give to Buyer and its officers,
attorneys, accountants, and representatives free, full, and complete access
during reasonable business hours to all books, records, tax returns, files,
correspondence, personnel, facilities, and properties of the Company and the
Subsidiary; provide Buyer and its officers, attorneys, accountants, and
representatives all information and material pertaining to the business and
affairs of the Company and the Subsidiary as Buyer may deem necessary or
appropriate; and use their best efforts to afford Buyer and its officers,
attorneys, accountants, and representatives the opportunity to meet with the
customers and suppliers of the Company and the Subsidiary to discuss the
business, condition (financial or otherwise), operations, and prospects of the
Company and the Subsidiary. At the Closing, the Company shall deliver to Buyer
the originals of all minute books and stock transfer records of the Company and
the Subsidiary. Any investigation by Buyer or its officers, attorneys,
accountants, or representatives shall not in any manner affect the
representations and warranties of the Sellers contained herein.

4.2 Compliance. From the date hereof to the Closing, neither any Seller nor the
Company shall take any action which shall cause the representations and
warranties made by the Sellers or the Company herein to be untrue or incorrect
as of the Closing.

4.3 Satisfaction of All Conditions Precedent. From the date hereof to the
Closing, each party shall use its commercially reasonable efforts to cause all
conditions precedent to its obligations hereunder to be satisfied by the
Closing.

4.4 No Solicitation. Neither the Company nor any Seller shall offer any of the
Shares or the Company (or a material part of the assets of the Company or the
Subsidiary, in one transaction or a series of transactions) for sale, or solicit
offers to buy the Shares or the Company (or a material part of the assets of the
Company or the Subsidiary, in one transaction or in a series of transactions),
or hold discussions with any party (other than Buyer) looking toward such an
offer or solicitation or toward a merger or consolidation of the Company with or
into another entity or any similar transaction. The Sellers shall not, and shall
not allow the Company or the Subsidiary to, enter into any agreement with any
party other than Buyer with respect to the sale or other disposition of either
the capital stock or the assets of the Company or the Subsidiary or with respect
to any merger, consolidation, or similar transaction involving the Company or
the Subsidiary.

4.5 Notice of Developments. From the date hereof to the Closing, the Sellers and
the Company shall notify Buyer of any material problems or developments with
respect to the business, operations, or prospects of the Company.

4.6 Notice of Breach. From the date hereof to the Closing, the Sellers and the
Company shall, immediately upon becoming aware thereof, give detailed written
notice to Buyer of the occurrence of, or the impending or threatened occurrence
of, any event which would cause or constitute a breach, or would have caused or
constituted a breach had such event occurred or been known to any Seller prior
to the date of this Agreement, of any of their covenants, agreements,
representations, or warranties contained or referred to herein or in any
document delivered in accordance with the terms hereof.

4.7 Notice of Litigation. From the date hereof to the Closing, immediately upon
becoming aware thereof, the Sellers and the Company shall notify Buyer of
(a) any suit, action, or proceeding (including, without limitation, any Tax
Action or proceeding involving a labor dispute or grievance or union
recognition) to which the Company or the Subsidiary becomes a party or which, to
the actual knowledge of the Company or the Sellers, is threatened against the
Company or the Subsidiary, (b) any order or decree or any complaint praying for
an order or decree restraining or enjoining the consummation of this Agreement
or the transactions contemplated hereby, or (c) any notice from any tribunal of
its intention to institute an investigation into, or to institute a suit or
proceeding to restrain or enjoin the consummation of, this Agreement or the
transactions contemplated hereby or to nullify or render ineffective this
Agreement or such transactions if consummated.

4.8 Continuation of Insurance Coverage. From the date hereof to the Closing, the
Sellers shall cause the Company and the Subsidiary to keep in full force and
effect insurance coverage for the Company and the Subsidiary and their
respective assets and operations comparable in amount and scope to the coverage
now maintained covering the Company and the Subsidiary and their respective
assets and operations.

4.9 Maintenance of Credit Terms. From the date hereof to the Closing, the
Sellers shall cause the Company and the Subsidiary to continue to effect sales
of products and services only on the terms that have historically been offered
by the Company and the Subsidiary or on such other terms which are no less
favorable to the Company and the Subsidiary.

4.10 Financial Statements. (a)  Until the Closing, as soon as available, and in
any event within 30 days after the end of each calendar month, the Sellers shall
cause the Company to prepare and furnish to Buyer a compilation of the Company's
monthly revenues, inventory purchases and manufacturing and other operating
expenses, which shall be prepared in accordance with the Company's past
practices.

(b) Prior to the Closing, the Company and the Subsidiary shall furnish
independent auditors with such access to the books, records and employees of the
Company and the Subsidiary, and with such other reasonable assistance, as
requested by Buyer or the auditors may request in order to enable such auditors
to complete an audit of the financial statements of the Company as of July 31,
1998 and for the ten months then ended. Fees billed (including an estimate of
such fees to be billed following the Closing) by such auditors for services
rendered relating to such audit or this Agreement will, to the extent not paid
prior to the Closing, constitute a reduction to the Purchase Price in accordance
with the provisions of Section 1.3(b).

4.11 Interim Operations of the Company. (a)  From the date hereof to the
Closing, the Sellers shall cause the Company and the Subsidiary to conduct their
business only in the ordinary course consistent with past practice, and neither
the Company nor the Subsidiary shall, unless Buyer gives its prior written
approval, (i) amend or otherwise change its certificate of incorporation or
bylaws, as each such document is in effect on the date hereof, (ii) issue or
sell, or authorize for issuance or sale, additional shares of any class of
capital stock, or issue, grant, or enter into any subscription, option, warrant,
right, convertible security, or other agreement or commitment of any character
obligating the Company or the Subsidiary to issue securities, (iii) declare, set
aside, make, or pay any dividend or other distribution with respect to its
capital stock (provided, however, that the Company may declare and pay dividends
in such amount as will not cause any downward adjustment to the Purchase Price
pursuant to Section 1.3 hereof), (iv) redeem, purchase, or otherwise acquire,
directly or indirectly, any of its capital stock, (v) except in the ordinary
course of business, sell, pledge, dispose of, or encumber, or agree to sell,
pledge, dispose of, or encumber, any assets of the Company, or authorize any
capital expenditure, (vi)  acquire (by merger, consolidation, or acquisition of
stock or assets) any corporation, partnership, or other business organization or
division thereof, or enter into any contract, agreement, commitment, or
arrangement with respect to any of the foregoing, (vii) except in the ordinary
course of business, incur any indebtedness for borrowed money, issue any debt
securities, or enter into or modify any contract, agreement, commitment, or
arrangement with respect thereto, (viii) enter into, amend, or terminate any
employment agreement with any director, officer, or key employee or sales
representative, enter into, amend, or terminate any employment agreement with
any other person otherwise than in the ordinary course of business, or take any
action with respect to the grant or payment of any severance or termination pay
other than pursuant to policies or agreements of the Company or the Subsidiary
in effect on the date hereof, (ix) enter into, extend, or renew any lease for
office or manufacturing space otherwise than in the ordinary course of business,
(x) except as required by law, adopt, amend, or terminate any bonus, profit
sharing, compensation, stock option, pension, retirement, deferred compensation,
employment, or other employee benefit plan, agreement, trust, fund, or
arrangement for the benefit or welfare of any officer, employee, or sales
representative, or withdraw from any multi-employer plan so as to create any
liability under Article IV of ERISA to any entity (provided that this clause (x)
shall not prohibit any bonus payments prior to the Closing to either of the
Sellers), (xi) grant any increase in compensation payable following the Closing
to any director, officer, or key employee or sales representative, (xii) grant
any increase in compensation to any other employee or sales representative
except in the ordinary course of business consistent with past practice, or
(xiii) take any action which decelerates the payment of accounts payable.

(b) From the date hereof to the Closing, the Sellers shall cause the Company and
the Subsidiary to purchase raw materials and to maintain inventories at levels
consistent with historical practice.

(c) From the date hereof to the Closing, the Sellers shall cause the Company and
the Subsidiary to continue to pay their payables in a manner consistent with
historical practice.

(d) From the date hereof to the Closing, the Sellers shall cause the Company and
the Subsidiary to use their best efforts to preserve intact the business
organization of the Company and the Subsidiary, to keep available in all
material respects the services of its present officers and key employees, to
preserve intact its banking relationships and credit facilities, to preserve the
goodwill of those having business relationships with it, and to comply with all
applicable laws.

(e) From the date hereof to the Closing, the Sellers will cause the Company and
the Subsidiary to use their best efforts to maintain their real property,
equipment, and other personal property in its present operating condition and
repair, ordinary wear and tear excepted.

(f) From the date hereof to the Closing, the Sellers will cause the Company and
the Subsidiary to use their best efforts to preserve their relationships with
suppliers, customers, and others with whom they have business dealings.

4.12 Resignations of Directors and Plan Trustees. The Sellers shall cause all
directors of the Company and the Subsidiary to deliver their written
resignations to Buyer, which resignations shall be effective at or before the
Closing and shall be in form and substance satisfactory to Buyer. To the extent
requested by Buyer, the Sellers shall cause all persons serving as trustees with
respect to any Welfare Benefit Plan or Pension Benefit Plan to deliver their
written resignations to Buyer, which resignations shall be effective at or
before the Closing and shall be in form and substance satisfactory to Buyer.

4.13 Physical Inventory. The Sellers will cause the Company to conduct a
physical inventory as of the close of the last business day immediately
preceding the Closing Date. Buyer will be permitted to observe and participate
in such physical inventory.

4.14 Tax Defenses. Following the Closing, Buyer shall cause the Company to use
commercially reasonable efforts to assert any valid defenses to any claims by
governmental authorities asserting the existence of unpaid Taxes with respect to
any period prior to the Closing; provided, however, that nothing in this Section
4.14 shall reduce or modify the Sellers' indemnification obligations with
respect to any unpaid Taxes or with respect to out-of-pocket costs or expense in
connection with the defense of any claim relating thereto.

ARTICLE V

Conditions to Closing

5.1 Conditions to Obligations of Buyer. The obligations of Buyer to consummate
the transactions contemplated hereby are subject to the fulfillment of each of
the following conditions:

(a) Buyer will be satisfied in its sole discretion with the results of its due
diligence investigation of the Company.

(b) The representations and warranties of the Sellers and the Company contained
in this Agreement shall be true and correct in all material respects at and as
of the Closing with the same effect as though such representations and
warranties had been made on and as of the Closing; the Sellers and the Company
shall have performed and complied with all agreements required by this Agreement
to be performed or complied with by the Sellers and the Company at or prior to
the Closing; and Buyer shall have received a certificate, dated as of the
Closing Date, signed by the Sellers and an appropriate officer of the Company to
the foregoing effect.

(c) No action or proceeding shall have been instituted (or threatened in any
writing that has been received by any Seller, the Company or Buyer) for the
purpose or with the possible effect of enjoining or preventing the consummation
of the transactions contemplated by this Agreement or seeking damages on account
thereof.

(d) Buyer shall have received an opinion of O'Malley, Miles, Nylen & Gilmore,
P.A., counsel for the Company and the Sellers, dated as of the Closing Date, to
the effect set forth in Exhibit B attached hereto.

(e) Prior to the Closing, there shall not have occurred any casualty or damage
in excess of $100,000 (whether or not insured) to any facility, property, or
equipment owned or used by the Company; there shall have been no material
adverse change in the financial condition, business, properties, or operations
of the Company and the Subsidiary, taken as a whole, since September 30, 1997;
and the business of the Company and the Subsidiary shall have been conducted
only in the ordinary course consistent with past practices.

(f) Buyer shall have received the minute books and stock transfer records
contemplated by Section 4.1 hereof and the resignations contemplated by Section
4.12 hereof.

(g) All consents and approvals required in connection with the execution,
delivery, or performance of this Agreement shall have been obtained.

(h) All necessary action (corporate or otherwise) shall have been taken by the
Sellers and the Company to authorize, approve, and adopt this Agreement and the
consummation and performance of the transactions contemplated hereby, and Buyer
shall have received a certificate, dated as of the Closing Date, of the Sellers
and an appropriate officer of the Company to the foregoing effect.

(i) Buyer shall have received from each Seller or his duly appointed agent and
attorney-in-fact the stock certificate or certificates representing all of the
Shares of such Seller duly endorsed for transfer or accompanied by stock powers
duly executed in blank.

(j) Henry F. Long, III shall have executed and delivered the Noncompetition
Agreement with Buyer and the Company in the form of Exhibit C attached hereto
(the "Noncompetition Agreement").

(k) The Sellers shall have executed and delivered to the Company and the
Subsidiary a general release in a form reasonably satisfactory to Buyer
releasing the Company and the Subsidiary from all claims or other obligations
arising prior to or concurrently with the Closing (except for any amounts owed
by the Company that are taken into account for purposes of clause (i) of Section
1.3(b) hereof).

(l) The Sellers and the Company shall have delivered such good standing
certificates, officer's certificates, and similar documents and certificates as
Buyer shall have reasonably requested prior to the Closing Date.

(m) Henry F. Long, III shall have executed and delivered the Employment
Agreement with the Company in the form of Exhibit D attached hereto (the
"Henry F. Long, III Employment Agreement").

The decision of Buyer to consummate the transactions contemplated hereby without
the satisfaction of any of the preceding conditions shall not constitute a
waiver of any of the Sellers' representations, warranties, covenants, or
indemnities herein.

5.2 Conditions to Obligations of the Sellers. The obligations of the Sellers to
consummate the transactions contemplated hereby are subject to the fulfillment
of the following conditions:

(a) Buyer's representations and warranties contained in this Agreement shall be
true and correct in all material respects at and as of the Closing with the same
effect as though such representations and warranties had been made as of the
Closing; all agreements to be performed hereunder by Buyer at or prior to the
Closing shall have been performed; and the Sellers shall have received a
certificate, dated as of the Closing Date, signed by an appropriate officer of
Buyer to the foregoing effects.

(b) All consents and approvals listed on Schedule 2.2 attached hereto shall have
been obtained; and the Sellers shall have received a certificate, dated as of
the Closing Date, signed by an appropriate officer of Buyer to the foregoing
effects.

(c) Buyer shall have delivered to the Sellers such good standing certificates,
officer's certificates, and similar documents and certificates as counsel for
the Sellers shall have reasonably requested prior to the Closing Date.

(d) No action or proceeding shall have been instituted (or threatened in any
writing that has been received by any Seller, the Company or Buyer) for the
purpose or with the possible effect of enjoining or preventing the consummation
of the transactions contemplated by this Agreement or seeking damages on account
thereof.

(e) The Company shall have executed and delivered Employment Agreements with
David Holson, David Cooke, Bruce Fischer, Dale Long, Richard Stellabuto and
Martin Dittes, in the respective forms of Exhibits E-1, E-2, E-3, E-4 , E-5 and
E-6 attached hereto, to the extent such persons desire to enter into such
Employment Agreements.

(f) The Sellers shall have received an opinion of Weil, Gotshal & Manges LLP,
counsel to Buyer, dated as of the Closing Date, to the effect set forth in
Exhibit F attached hereto.

(g) The Company shall have executed and delivered the Henry F. Long, III
Employment Agreement.

ARTICLE VI

Termination

This Agreement shall terminate automatically if the Closing does not occur on or
prior to October 31, 1998. In addition, this Agreement may be terminated prior
to the Closing by (a) the mutual consent of Buyer and the Sellers, (b)  the
Sellers upon the failure of Buyer to perform or comply, in any material respect,
with any of its covenants or agreements contained herein prior to the Closing
(if such failure is not cured within ten days following the delivery of notice
thereof) or if any representation or warranty of Buyer hereunder shall not have
been true and correct as of the time at which such was made, or (c) Buyer upon
the failure of the Company or any Seller to perform or comply, in any material
respect, with any of its or his covenants or agreements contained herein prior
to the Closing (if such failure is not cured within ten days following the
delivery of notice thereof) or if any representation or warranty of the Company
and the Sellers hereunder shall not have been true and correct as of the time at
which such was made. No termination of this Agreement shall relieve any party of
liability in respect of its prior breach of this Agreement.

ARTICLE VII

Indemnification

7.1 Indemnification of Buyer and the Company. The Sellers jointly and severally
agree to indemnify and hold harmless Buyer (and, following the Closing, the
Company) and each officer, director, employee and affiliate of Buyer (and each
person who is an officer, director, employee or affiliate of the Company
following the Closing) (collectively, the "Buyer Indemnified Parties") from and
against any and all damages, losses, claims, liabilities, demands, charges,
suits, penalties, costs, and expenses (including court costs and attorneys' fees
and expenses incurred in investigating and preparing for any litigation or
proceeding) (collectively, "Indemnified Costs") which any of the Buyer
Indemnified Parties may sustain, or to which any of the Buyer Indemnified
Parties may be subjected, arising out of (i) any breach or default by any of the
Sellers or (if committed prior to the Closing) the Company of or under any of
the representations, warranties, covenants, conditions, agreements, or other
provisions of this Agreement or any agreement, document or certificate executed
in connection herewith (including, without limitation, the certificates to be
delivered pursuant to Sections 5.1(b) and 5.1(h) hereof; (ii) any Taxes owed by
the Company or the Subsidiary with respect to any period prior to the Closing or
with respect to partial or prorated periods up to and including the Closing Date
or with respect to or arising out of the transfer of the Owned Real Property
pursuant to this Agreement; or (iii) any claim, litigation proceeding or
investigation with respect to which the principal event or events giving rise
thereto occurred prior to the Closing (excluding, however, the matter described
on Schedule 3.16 hereto); provided, however, that, notwithstanding the
foregoing, following the Closing, the liability of the Sellers to indemnify and
hold harmless the Buyer Indemnified Parties for Indemnified Costs shall be
subject to the following limitations:

(a) With respect to the Sellers' obligation to indemnify and hold harmless the
Indemnified Parties for Indemnified Costs under clauses (i), (ii) and (iii) of
the first sentence of this Section 7.1, (i) the Sellers shall indemnify and hold
harmless the Buyer Indemnified Parties for such Indemnified Costs only if and to
the extent such Indemnified Costs exceed $100,000 (the "Basket Amount") in the
aggregate (after which, subject to the other limitations set forth in this
Agreement, all such Indemnified Costs in excess of such $100,000 shall be
recoverable), (ii) such Indemnified Costs for which the Buyer Indemnified
Parties actually receive indemnification from the Sellers (other than any such
indemnification for the breach of any representation or warranty in Section 3.17
hereof or pursuant to clause (ii) of the first sentence of this Section 7.1)
shall not exceed $400,000 in the aggregate (the "Non-Tax Cap Amount"), and (iii)
such Indemnified Costs for which the Buyer Indemnified Parties actually receive
indemnification from the Sellers for the breach of any representation or
warranty in Section 3.17 hereof or pursuant to clause (ii) of the first sentence
of this Section 7.1 shall not exceed $1,000,000 in the aggregate (the "Tax Cap
Amount"); provided that the limitations set forth in clauses (i) and (ii) of
this sentence shall not apply to any breach of a representation or warranty
contained in any of Sections 3.1, 3.2, 3.3, or any of the initial five sentences
of Section 3.6, or due to the actual fraud or any intentional misrepresentation
of any Seller.

(b) The Company shall remit to the Sellers any amounts actually received by the
Company from any governmental authority or other third party in respect of
Indemnified Costs for which the Company has previously been indemnified by the
Sellers pursuant to this Section 7.1.

7.2 Indemnification of the Sellers. Buyer agrees to indemnify and hold harmless
the Sellers and each affiliate of the Sellers (collectively, the "Seller
Indemnified Parties") from and against any and all Indemnified Costs which any
of the Seller Indemnified Parties may sustain, or to which any of the Seller
Indemnified Parties may be subjected, arising out of any breach or default by
Buyer of or under any of the representations, warranties, covenants, conditions,
agreements, or other provisions of this Agreement or any agreement, document or
certificate executed in connection herewith (including, without limitation, the
certificates to be delivered pursuant to Section 5.2(a) hereof).

7.3 Defense of Third-Party Claims. Any person entitled to indemnification
hereunder (an "Indemnified Party") shall give prompt written notice to any
person who is obligated to provide indemnification hereunder (an "Indemnifying
Party") of the commencement or assertion of any action, proceeding, demand, or
claim by a third party (collectively, a "third-party action") in respect of
which such Indemnified Party shall seek indemnification hereunder. Any failure
so to notify an Indemnifying Party shall not relieve such Indemnifying Party
from any liability that it may have to such Indemnified Party under this Article
VII if the Indemnified Party can demonstrate that the failure to give such
notice did not materially prejudice such Indemnifying Party. The Indemnifying
Parties shall have the right to assume control of the defense of, settle, or
otherwise dispose of such third-party action on such terms as they deem
appropriate; provided, however, that:

(a) The Indemnified Party shall be entitled, at his, her, or its own expense, to
participate in the defense of such third-party action;

(b) The Indemnifying Parties shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof, which written approval will not be unreasonably
withheld.

(c) The Indemnifying Parties shall not be entitled to control (but shall be
entitled to participate at their own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Parties fail to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment which would give rise to liability on the part of
any Indemnifying Party without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld.

The parties hereto shall extend reasonable cooperation in connection with the
defense of any third-party action pursuant to this Article VII and, in
connection therewith, shall furnish such records, information, and testimony and
attend such conferences, discovery proceedings, hearings, trials, and appeals as
may be reasonably requested.

7.4 Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 7.3 hereof because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Parties in writing of any Indemnified Costs which he, she, or it
claims are subject to indemnification under the terms hereof. The failure of the
Indemnified Party to exercise promptness in such notification shall not amount
to a waiver of such claim if the Indemnified Party can demonstrate that the
resulting delay did not materially prejudice the position of the Indemnifying
Parties with respect to such claim.

7.5 No Right of Contribution. The Sellers hereby expressly and irrevocably waive
and release any right that they otherwise might have to contribution from the
Company or the Subsidiary (or any similar right) as a result of the payment by
any Seller of any amounts pursuant to Section 7.1 hereof.

7.6 Remedies Exclusive. The remedies in this Article VII shall constitute the
sole remedies of the parties with respect to any breaches of the representations
and warranties contained in this Agreement and with respect to any breaches
prior to the Closing of the covenants contained in this Agreement.

ARTICLE VIII

Miscellaneous

8.1 Collateral Agreements, Amendments, and Waivers. This Agreement (together
with the documents delivered pursuant hereto) supersedes all prior documents,
understandings, and agreements, oral or written, relating to this transaction
and constitutes the entire understanding among the parties with respect to the
subject matter hereof. Any modification or amendment to, or waiver of, any
provision of this Agreement (or any document delivered pursuant to this
Agreement unless otherwise expressly provided therein) may be made only by an
instrument in writing executed by the party against whom enforcement thereof is
sought.

8.2 Successors and Assigns. Neither Buyer's, the Company's, nor any Seller's
rights or obligations under this Agreement may be assigned, in whole or in part,
prior to the Closing, except that Buyer may assign its rights and obligations to
any wholly-owned subsidiary or affiliate thereof and may effect a collateral
assignment of its rights under this Agreement for the benefit of its senior
lenders, Fleet Capital Corporation and Transamerica Business Credit Corporation.
Any assignment in violation of the foregoing shall be null and void. Subject to
the preceding sentences of this Section 8.2, the provisions of this Agreement
(and, unless otherwise expressly provided therein, of any document delivered
pursuant to this Agreement) shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives,
successors, and assigns. No assignment permitted by this Section 8.2 will
relieve the assigning party of liability in the event of the breach by the
assignee of any provision of this Agreement.

8.3 Expenses. Buyer shall pay all of its costs and expenses incurred in
connection with this Agreement, except that the Sellers will reimburse Buyer for
50% of its filing fee under the HSR Act as provided in Section 1.4 hereof. To
the extent such costs and expenses do not reduce the Purchase Price pursuant to
Section 1.3(b) hereof, the Sellers shall pay all of their costs and expenses
incurred in connection with this Agreement, including but not limited to (i) all
fees and expenses of counsel to the Sellers and the Company in connection with
this Agreement and (ii) all filing fees, transfer taxes and similar expenditures
in connection with the transfer of the Owned Real Property to the Sellers.

8.4 Weaving Machines. Following the Closing, if and when requested by Henry F.
Long, Jr. within five years following the Closing, Buyer will transfer to
Mr. Long, for his own use or for the use of an entity controlled by him, two
chain link fabric weaving machines, free of charge. The provisions of this
Section 8.4 will not be affected by Mr. Long's status as an employee of the
Company, if applicable.

8.5 Certain Ornamental Iron Purchases. Buyer agrees that Henry F. Long, Jr. will
be permitted following the Closing to effect purchases, for his own account, of
ornamental iron fencing materials from the Chinese supplier, Overseas Supply (or
its affiliated entities); provided, however, that the Company will have a right
of first refusal with respect to any such ornamental iron fencing materials
acquired from such source. The provisions of this Section 8.5 will not be
affected by Mr. Long's status as an employee of the Company, if applicable.

8.6 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws, such provision
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid, or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

8.7 Information and Confidentiality. Each party hereto agrees that such party
shall hold in strict confidence all information and documents received from any
other party hereto, and, (i) if the Closing occurs, the Sellers shall keep
confidential all information of the Company or the Subsidiary that, as of the
Closing Date, is in the possession of the Company or the Sellers and that is
proprietary in nature or otherwise confidential, (ii) if the Closing does not
occur each such party shall return to the other parties hereto all such
documents then in such receiving party's possession without retaining copies and
(iii) if the Closing does not occur, Buyer shall keep confidential all
information of the Company or the Subsidiary that is proprietary in nature or
otherwise confidential and shall not use any such information to directly or
indirectly compete with the Company or to solicit the customers of the Company;
provided, however, that each party's obligations under this Section 8.7 shall
not apply to (a) any information or document required to be disclosed by law or
(b) any information or document in the public domain (provided that such
information or document does not enter the public domain as a result of the
violation of this Agreement). This Section 8.7 shall not be construed to in any
way restrict Buyer's or the Company's use of confidential information of the
Company following the Closing.

8.8 Waiver. No failure or delay on the part of any party in exercising any
right, power, or privilege hereunder or under any of the documents delivered in
connection with this Agreement shall operate as a waiver of such right, power,
or privilege; nor shall any single or partial exercise of any such right, power,
or privilege preclude any other or future exercise thereof or the exercise of
any other right, power, or privilege.

8.9 Notices. Any notices required or permitted to be given under this Agreement
(and, unless otherwise expressly provided therein, under any document delivered
pursuant to this Agreement) shall be given in writing and shall be deemed
received (a) when personally delivered (including by recognized overnight
courier) to the relevant party at its address as set forth below (or when such
delivery is refused) or (b) if sent by mail, on the date of delivery (or the
date on which delivery is refused) if such notice is sent by United States
certified or registered mail, postage prepaid, return receipt requested, to the
relevant party at its address indicated below:

Buyer:

MMI Products, Inc.

 

515 West Greens Road

 

Houston, Texas 77067

 

Suite 710

 

Attn.: Julius Burns

   

with a copy to:

Weil, Gotshal & Manges LLP

 

100 Crescent Court, Suite 1300

 

Dallas, Texas 75201

 

Attn.: Michael A. Saslaw

   

the Company:

Security Fence Supply Co. Inc.

 

4301 46th Street

 

Bladensburg, Maryland 20710

 

Attn.: Henry F. Long, III

   

with a copy to:

O'Malley, Miles, Nylen & Gilmore, P.A.

(if prior to the Closing)

11785 Beltsville Drive, 10th Floor



Calverton, Maryland 20705

 

Attn.: Matthew Osnos

   

with a copy to:

Weil, Gotshal & Manges LLP

(if following the Closing)

100 Crescent Court, Suite 1300



Dallas, Texas 75201

 

Attn.: Michael A. Saslaw

   

the Sellers:

c/o Security Fence Supply Co. Inc.

 

4301 46th Street

 

Bladensburg, Maryland 20710

 

Attn.: Henry F. Long, III

   

with a copy to:

O'Malley, Miles, Nylen & Gilmore, P.A.

 

11785 Beltsville Drive, 10th Floor

 

Calverton, Maryland 20705

 

Attn.: Matthew Osnos

Each party may change its address for purposes of this Section 8.9 by proper
notice to the other parties.

8.10 Survival of Representations and Warranties. Regardless of any investigation
at any time made by or on behalf of any party hereto or of any information any
party may have in respect thereof, all representations, warranties and covenants
to be performed prior to the Closing made hereunder or pursuant hereto or in
connection with the transactions contemplated hereby shall survive the Closing
for a period of two years; provided, however, that (a) the representations and
warranties contained in Section 3.17 hereof shall survive the Closing until the
expiration of the applicable statute(s) of limitations and (b) the
representations and warranties contained in Sections 3.1, 3.2 and 3.3, the
initial five sentences of Section 3.6 and Section 3.25 hereof shall survive
forever.

8.11 Public Announcement. All press releases and other public announcements
concerning this Agreement and the transactions contemplated hereby must be
approved by Buyer and the Company prior to publication.

8.12 Waiver of Certain Rights. The Company and each Seller hereby waives any
rights of first refusal, preemptive rights, or other rights of any nature
whatsoever which the Company or such Seller may have to purchase any of the
Shares or other capital stock or equity securities of any nature of the Company.
Each Seller agrees that, upon the consummation of the transactions contemplated
hereby, any and all rights of such Seller with respect to the payment of
dividends (whether or not previously earned, accrued, or declared), preferential
payments, or distributions of the Company's assets upon the liquidation,
dissolution, or merger of the Company or otherwise, or any other right of any
nature whatsoever to receive any monies or assets of the Company as a result of
such Seller's ownership of Shares, shall terminate, and each Seller hereby
waives any and all such rights and agrees to indemnify and hold harmless the
Company and its officers, directors, employees, and affiliates from and against
any and all Indemnified Costs suffered or incurred by or assessed against the
Company or any of its officers, directors, employees, or affiliates and arising,
directly or indirectly, from the exercise or attempted exercise of any of such
rights by any Seller. Furthermore, each Seller agrees that, immediately prior to
consummation of the transactions contemplated hereby, each voting, stock
transfer restriction, and buy-sell agreement to which he is a party and which
relates to any Shares shall be terminated and be of no further force or effect.

8.13 Further Assurances. At, and from time to time after, the Closing, at the
request of any party hereto, but without further consideration, each other party
hereto shall execute and deliver such other instruments of conveyance,
assignment, transfer, and delivery and take such other action as the requesting
party may reasonably request in order more effectively to consummate the
transactions contemplated hereby.

8.14 Certain Payment. The parties acknowledge that certain contracts with terms
similar in some ways to this Agreement have been construed to be option
contracts. Accordingly, simultaneously with the execution of this Agreement,
Buyer has paid to the Sellers the sum of Ten Dollars ($10.00) as consideration
to the Sellers for the granting of any and all options to Buyer contained in
this Agreement, the receipt and adequacy of which are hereby conclusively
acknowledged. Said option consideration is separate and apart from the Purchase
Price and in no event will be returned to Buyer.

8.15 Pension Plan Participation. Prior to December 31, 2001, Henry F. Long, Jr.
shall not be permitted to participate in, and shall not accrue benefit under,
the MMI Products, Inc. Pension Plan (the "Plan"). If Mr. Long's employment with
the Company continues following such date, and if the Plan is implemented for
Company employees, then Mr. Long shall thereupon begin to participate in and to
accrue benefits under the Plan, subject to the terms and conditions of the Plan,
and will be fully vested with respect to all such benefits.

8.16 No Third-Party Beneficiaries. Except as provided in Article 7 hereof (and
except with respect to Section 1.5 hereof, with respect to which J and J is a
third party beneficiary), no person or entity not a party to this Agreement
shall be deemed to be a third-party beneficiary hereunder or entitled to any
rights hereunder.

8.17 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland (without giving effect to
principles of conflict of laws).

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in one
or more counterparts (all of which shall constitute one and the same agreement)
as of the day and year first above written.



MMI PRODUCTS, INC.

By: /s/ Robert N. Tenczar

Name: Robert N. Tenczar

Title: Vice President - Finance

SECURITY FENCE SUPPLY CO., INC.

By: /s/ Henry F. Long III

Name: Henry F. Long

Title: President

/s/ Henry F. Long, Jr.

HENRY F. LONG, JR.

/s/ Henry F. Long, III

HENRY F. LONG, III



